  Case 1:20-cv-00323-PLM-PJG ECF No. 6 filed 04/20/20 PageID.48 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                             __________________________

IN RE: ASSIGNMENT OF COGNATE
CASES PURSUANT TO LOCAL CIVIL                             Administrative Order
RULE 3.3.2(c)                                             No. 20-CA-033
____________________________________/


       WHEREAS, the Court currently has pending four civil lawsuits challenging some aspects

of Governor Whitmer’s Executive Order 2020-42; and

       WHEREAS, Case Nos. 1:20-CV-323, Beemer, et al. v. Whitmer, et al., and 1:20-CV-325,

VanderZwaag, et al. v. Whitmer, et al., were assigned by random draw to Honorable Paul L.

Maloney; and

       WHEREAS, two new pending civil cases filed between the close of business Friday,

April 17, 2020, and the opening of business Monday, April 20, 2020, also challenging aspects of

Governor Whitmer’s Executive Order 2020-42, have not yet been assigned; and

       WHEREAS, the two newly filed cases, Case Nos. 1:20-CV-331, Michigan Nursery and

Landscape Association, et al. v. Whitmer, et al., and 1:20-CV-335, Michigan United Conservation

Clubs v. Whitmer, et al., have been determined to be cognate cases which should be assigned to

one judge; and

       WHEREAS, Local Rule 3.3.2(c) calls for all cognate cases to be assigned to the judge

with the pending case bearing the lowest number; and

       WHEREAS, all District Judges currently on the assignment wheel concur:

       IT IS ORDERED that Case Nos. 1:20-CV-331, Michigan Nursery and Landscape

Association, et al. v. Whitmer, et al., and 1:20-CV-335, Michigan United Conservation Clubs v.

Whitmer, et al., as well as any new cases filed that include a challenge to Governor Whitmer’s

Executive Order, shall be assigned to the Honorable Paul L. Maloney pursuant to the approved

procedure. See W.D. Mich LCivR 3.3.2(c).
  Case 1:20-cv-00323-PLM-PJG ECF No. 6 filed 04/20/20 PageID.49 Page 2 of 2


         IT IS FURTHER ORDERED that Magistrate Judge Green shall be the Magistrate Judge

assigned to these cases.

         A copy of this Administrative Order shall be filed in each of these cases.




Dated:       April 20, 2020
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
